Citation Nr: 0427442	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  01-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of an 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
secondary to the service-connected Cesarean section scar.


REPRESENTATION

Appellant represented by:	Daniel G.  Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S.  J.  Janec, Counsel




INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for a Cesarean 
section scar, but denied service connection for residuals of 
an abdominal hysterectomy with bilateral salpingo-
oophorectomy, secondary to the service-connected disability.  

In an April 2001 statement, the veteran requested a personal 
hearing before a hearing officer at the RO.  The hearing was 
scheduled, but postponed twice by the veteran.  In her 
substantive appeal, she requested that she be scheduled for a 
personal hearing before a Veterans Law Judge at the RO.  
However, in a January 2002 statement, she related that she no 
longer wanted a hearing, and requested that her case be 
forwarded to the Board for a decision.  

In an April 2002 decision, the Board also denied service 
connection for residuals of an abdominal hysterectomy with 
bilateral salpingo-oophorectomy, secondary to the service-
connected Cesarean section scar.  Thereafter, the veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending, in 
January 2003, the parties filed a Joint Motion requesting 
that the April 2002 decision be vacated and the case be 
remanded to the Board.  In a January 2003 Order, the Court 
granted the motion, vacated the Board's April 2002 decision, 
and remanded the case to the Board.  

In September 2003, the Board remanded the case to the RO for 
further development consistent with the directives in the 
parties' Joint Motion.  The case has now been returned to the 
Board.   

The Board notes that, in an August 2004 rating decision, the 
RO denied service connection for psoriatic arthritis and 
denied compensation benefits under 38 U.S.C.A.  § 1151 (West 
2002) for residuals of an abdominal hysterectomy with 
bilateral salpingo-oophorectomy.  The record does not include 
a notice of disagreement pertaining to these issues from the 
veteran and the issues have not been certified to the Board 
for appellate review.  They will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The medical evidence shows that the veteran's abdominal 
hysterectomy with bilateral salpingo-oophorectomy is not 
proximately due to or aggravated by a service-connected 
disability, including the Cesarean section scar.  


CONCLUSION OF LAW

An abdominal hysterectomy with bilateral salpingo-
oophorectomy is not proximately due to or the result of a 
service-connected Cesarean section scar.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in December 2003 apprised the veteran of 
the information and evidence necessary to substantiate the 
claim for service connection, which information and evidence, 
if any, that she was to provide, and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
Specifically, she was advised that VA would obtain her 
service medical records, VA medical records, and other 
pertinent federal records.  Private records would be 
requested on her behalf if she provided the necessary 
release.  However, it was ultimately her responsibility to 
submit these records.  She was also requested to provide any 
evidence in her possession that pertained to the claim and to 
identify any outstanding evidence.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  Here, the veteran's claim for was initially 
denied in December 2000, one month after the enactment of the 
VCAA, and the VCAA letter was not sent until December 2003.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was advised to submit any 
evidence in her possession that pertain to her claim in the 
December 2003 letter.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Since this has been accomplished, the Board 
finds that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  



Duty to Assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, including providing a VA examination 
and requesting an opinion.  In conjunction with the Board's 
recent remand, her service medical records were located and 
associated with the file.  The veteran was provided the 
opportunity to submit evidence statements in support of her 
claim.  The Board has carefully reviewed the record and 
concluded that there is no outstanding, available evidence 
that should be obtained.  Essentially, all available evidence 
that could substantiate the claim has been associated with 
the record.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  

II.  Secondary Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
veteran's favor, and the claim should be granted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

VA progress notes dated in April 2000, show that the veteran 
underwent a pelvis ultrasound because of a history of 
fibroids and uterine bleeding.  The ultrasound showed at 
least two areas of hypoechogenicity compatible with uterine 
fibroids.  The left ovary was enlarged with two hypoechoic 
areas in the ovary that appeared to be contiguous to each 
other.  The examiner could not determine whether they were 
simple cysts and stated that this would need to be considered 
a complex left adnexal mass.  No fluid was noted in the cul-
de-sac.  The veteran was provided with an impression of 
complex left adnexal mass and uterine fibroids.  

In June 2000, the veteran filed a claim for service 
connection for a painful scar as a result of a Cesarean 
section.

VA medical records dated in June 2000, indicate that the 
veteran telephoned to request medication to hold her over 
until her next appointment because of pain in her left side 
ovary, and a very tight feeling.  She stated that Motrin was 
not helping.

VA medical records show the veteran underwent a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
in June 2000.  The surgeon's operating report indicates that 
a laparoscopic approach was initially begun.  The procedure 
revealed multiple adhesions along her previous Cesarean 
section scar, which were attempted to be released.  Due to 
the very adherent nature of the omental adhesions, the 
laparoscopic approach was abandoned and a scalpel was used to 
make a skin incision from her previous Pfannenstiel scar to 
her umbilicus.  The pelvis was examined and a very small 
uterus with normal ovaries were noted.  The veteran's cervix 
and uterus were amputated.  The report indicates that the 
surgeon had previously reviewed, discussed, and approved the 
assessment and surgical plans.  The postoperative diagnosis 
provided was abnormal uterine bleeding with uterine fibroids 
and questionable adnexal mass.  

VA medical records dated in July 2000 reflect that the 
veteran telephoned and reported that her stitches had opened 
and she had developed an infection.  She indicated that she 
had gone to a private emergency room in Lawton where they had 
ordered antibiotics and pain medication.  

In July 2000, the veteran filed another claim for service 
connection for a Cesarean section scar, and a new claim for a 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy secondary to her cesarean section scar.  She 
noted that she had a child during active service by Cesarean 
section.  

In December 2000, the veteran was granted service connection 
for cesarean section scar with a noncompensable evaluation, 
effective June 5, 2000.  The basis of the RO's decision was 
that although the veteran's service medical records were 
unavailable, a birth certificate reflected that the veteran's 
daughter was born while she was on active duty.  

The veteran disagreed with the RO's denial of secondary 
service connection for the hysterectomy.  She submitted a 
copy of the June 2000 VA surgical report, which included a 
hand-written (undated) note from the assisting surgeon.  The 
note reiterated that the veteran had densely adherent omental 
adhesions to her previous Cesarean section scar.  

In March 2001, a VA physician assistant wrote a letter in 
reference to the veteran's hysterectomy.  The letter states 
the veteran was referred for complaints of fibroids and 
uterine bleeding.  After an appointment with a specialist it 
was confirmed that scopes would be used to remove both 
ovaries for testing for cancer.  The only conditions that 
would require a total hysterectomy would be if the scopes 
revealed cancer at that time.  Once the scopes were inserted, 
however, they revealed adhesions from the previous scar 
tissue on her Cesarean section scar that "had grown entwined 
with her abdomen causing everything to be one big mass from 
scar tissue."  Then it became necessary to omit the 
microscopic procedure and perform the surgery to remove the 
masses of adhesions entwined with her abdomen.  

Upon VA examination in June 2001, the veteran related a 
history of having undergone a complete removal of the uterus 
and both ovaries in June 2000.  The examiner noted the 
veteran's history of pain complaints and dysfunctional 
uterine bleeding six months before her hysterectomy.  The 
examiner also noted the veteran's strong family history of 
ovarian cancer in her first line of relatives, including her 
mother.  Referring to the post surgical report, the examiner 
stated the veteran underwent an open approach to the 
hysterectomy because the laparoscopic surgery initially 
planned by the surgeon could not be performed due to a large 
amount of adhesions from a cesarean section.  The examiner 
noted that the ovaries were removed for biopsy due to her 
family history of ovarian cancer and the uterus was removed 
with uterine fibroids noted on the pathology report.  The 
ovaries, fallopian tubes, and cervix were unremarkable.  The 
examiner noted that following surgery the veteran was treated 
for a post surgical infection, which resolved with no further 
problems after treatment.  The examiner noted that a biopsy 
of the uterus, both ovaries, and the cervix showed no 
malignant lesions.  Physical examination performed was 
normal.  The examiner stated the remainder of the abdominal 
exam was within normal limits with no masses or tenderness 
noted.  Examination of the uterus showed the uterus was 
surgically absent with no masses noted.  

The examiner indicated that medical records were reviewed 
including the surgical postoperative report and the pathology 
report of her uterus, ovaries and cervix.  Results from all 
diagnostic tests performed were normal.  The examiner opined 
that it is unlikely that the total abdominal hysterectomy 
with bilateral salpingo-oophorectomy was due to the veteran's 
service-connected Cesarean scar.  The examiner stated the 
surgeon did have to use abdominal technique rather than 
laparoscopic due to the significant adhesions from the 
cesarean section.  The examiner stated that he attributed the 
removal of the ovaries to a strong family history of ovarian 
cancer and attributed the removal of the uterus to 
dysfunctional uterine bleeding caused by the uterine 
fibroids.  The examiner opined that significant adhesions 
prevented a laparoscopic approach and, therefore, he feels 
the laparoscopic approach was changed to an abdominal 
hysterectomy.  The examiner concluded that the veteran 
"would of had the hysterectomy and bilateral ovaries removed 
which was unrelated to the service connected cesarean section 
scar."

A November 2001 private medical statement from D.P.S., M.D. 
(Dr. S.), reports that the veteran's hysterectomy was 
performed without her informed consent.  

In December 2003, the veteran's service medical records were 
located in a file at another RO.  The records confirm that 
the veteran's daughter was delivered in September 1983 after 
a Cesarean section was performed.  The remaining reports do 
not document any treatment related to the veteran's ovaries 
or uterus.  

The evidence does not show, and the veteran does not contend, 
that her abdominal hysterectomy with bilateral salpingo-
oophorectomy was incurred in service.  Rather, she asserts 
that they are proximately due to the service-connected 
Cesarean section scar.  

The Board has thoroughly reviewed the evidence of record, and 
concludes that service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, secondary 
to a service-connected Cesarean section scar is not 
warranted.  VA records confirm that the veteran was seen for 
complaints in her left side.  The initial assessment was 
abnormal uterine bleeding with uterine fibroids and a 
questionable adnexal mass.  She was scheduled for surgery.  
During the procedure, multiple adhesions were found along the 
previous Cesarean section scar that prevented the surgeon 
from doing a laparoscopic approach and instead necessitated 
an open approach.  The post-operative diagnoses were the same 
as the initial diagnoses.  After a review of the file, a 
physician concluded that it was unlikely that the total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
was proximately due to the veteran's service-connected 
Cesarean scar.  Rather, the removal of the ovaries was due to 
a strong family history of ovarian cancer and removal of the 
uterus was due to dysfunctional uterine bleeding from the 
uterine fibroids.  The Board finds this opinion to be more 
persuasive than the statement provided by the physician 
assistant because it was made based on a review of the record 
and was provided by a medical doctor.  A medical doctor 
clearly has more training than a physician assistant.  See 
Winsett, supra.  

The Board acknowledges the statement of Dr. S., to the effect 
that the procedure was performed without the veteran's 
consent.  However, he was not present during the procedure 
and based his opinion on the veteran's statements.  The 
operative report indicates that consent was obtained.  
Furthermore, his statement does not serve to establish a 
causal relationship between the hysterectomy and the service-
connected Cesarean section scar.  Additionally, the Board 
acknowledges that the significant adhesions that resulted 
from the veteran's Cesarean section scar necessitated a 
different approach for the procedure.  However, the medical 
statements do not indicate that the adhesions caused the 
uterine fibroids or that the different approach caused any 
additional procedures to be performed; rather the uterine 
fibroids necessitated the hysterectomy and bilateral 
salpingo-oophorectomy.  

The veteran's attorney has argued that the statement from the 
physician assistant is sufficient to establish service 
connection because she remarked that the Cesarean section 
scar necessitated the surgery.  However, this statement was 
not made based on a review of the file and there is no 
indication that the physician assistant was involved in the 
procedure or the veteran's treatment.  Again, it has been 
acknowledged that the scarring required that a different 
approach be utilized.  However, this is not the equivalent of 
showing that the scarring proximately caused or aggravated 
the conditions that required the procedure in the first 
place.  

To the extent that the veteran offers her own opinion that 
her abdominal hysterectomy with bilateral salpingo-
oophorectomy was causally related to her service-connected 
Cesarean section scar, the Board notes that her opinion is 
not probative on the issue.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  Espiritu, supra.  Based on the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
claims for service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, secondary 
to a service-connected Cesarean section scar, must be denied.  
See 38 U.S.C.A § 5107; Gilbert, supra.  


ORDER

Entitlement to service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, secondary 
to a service-connected Cesarean section scar, is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.   The Board may also choose to remand an issue or issues to the 
local VA office for additional development.    If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision.  The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.   We will return your file to your local VA office to implement 
the BVA's decision.   However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error.  
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence.  
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.   None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.   However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission.  

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.   If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.   As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.   You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S.  Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court.  You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.   The Court's facsimile number is (202) 501-5848.  

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office.  

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal.  If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered.  Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your motion within 
120 days from the date of this decision.  

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal.  For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested.  You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.   Send this motion to the address above for the 
Director, Management and Administration, at the Board.   Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time.  However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision.  

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).   Send this motion to the address above for the 
Director, Management and Administration, at the Board.  You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once.  You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R.  20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion.  See discussion on 
representation below.  Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time.  

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.   However, to be successful in reopening your claim, you must 
submit new and material evidence to that office.  See 38 C.F.R.  3.156(a).  

Can someone represent me in my appeal?  Yes.  You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.   An accredited representative of a 
recognized service organization may represent you free of charge.   VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims.  You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.   You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.   Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.   This information is also 
provided on the Court's website at www.vetapp.uscourts.gov.  

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal.  If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.   An attorney can also charge you for representing you before 
the Court.   VA cannot pay fees of attorneys or agents.  

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.   For more information, read section 5904, title 38, United 
States Code.  

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so.  Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board.  


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



